Citation Nr: 1728832	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  08-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to Agent Orange exposure.

2.  Entitlement to VA disability compensation pursuant to 38 USCA § 1151 for colon cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to
October 1970 and from April 1974 to February 1981, including service in the
Republic of Vietnam.

This matter is before the Board of Veterans Appeals Board on appeal of a rating decision in April 2006 of the Department of Veterans Affairs VA Regional Office (RO in Houston Texas.

This matter was previously before the Board in March 2011 and remanded for additional development.  

The Board notes that the issue of service connection for an acquired psychiatric disorder was also remanded by the Board.  The Agency of Original Jurisdiction (AOJ) fully granted that claim in an October 2015 rating decision.  As such, that matter is no longer before the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A copy of a November 2008 Social Security Administrating (SSA) decision has been associated with the claims file, but SSA records have not been obtained.  As such, the Board must remand to obtain such records.  Any additional, unassociated VA medical records should also be obtained.

The Veteran has claimed that his presumed, in-service Agent Orange exposure caused his colon cancer.  A VA medical opinion is necessary to address that contention.

The Board notes that 38 U.S.C.A. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran; and, the proximate cause of the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable.  Id.

Although medical opinions have been obtained as to the question of quality of VA medical care, an opinion has not been obtained as to whether an additional disability developed due to VA's treatment.  The Veteran has claims that he had not been properly diagnosed by VA.  (April 2005 statement).  A VA medical opinion should be obtained to address that question.

Compensation for service-connected disability is a greater benefit than compensation under section 1151, see Hornick v. Shinseki, 24 Vet. App. 50, 53-55 (2010) (examining the different ancillary benefits available to service-connected veterans compared to those receiving compensation under section 1151 and observing that "[s]ection 1151 does not accord service-connected status to a veteran's disability or death").  The Board finds that the 1151 issue is inextricably intertwined with the Veteran's claim for service connection.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other, and pending issues "inextricably intertwined" with an issue certified for appeal are to be adjudicated prior to appellate review).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the SSA and obtain any administrative decisions and all medical records that may exist or verify that no such records exist and document such finding in the claims file.  

2.  The AOJ should obtain any unassociated VA medical records that may exist or verify that no additional records exist and document such finding in the claims file.

3.  Once all medical records are associated with the claims file, the AOJ should request a VA medical opinion to address whether the Veteran's colon cancer claims.  

The need for a VA examination is left to the discretion of the VA medical opinion provider requested to provide an opinion.  

Based on examination findings (if obtained), including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the VA medical opinion provider is requested to render opinions as to the following:

a)  Does the Veteran currently have colon cancer?  

b)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed colon cancer had its onset during service; or, was such disorder caused by an incident or event that occurred during service (including the presumed Agent Orange exposure in Vietnam)?  

c)  Did the Veteran develop an additional disability due to VA's treatment leading up to the February 2005 VA evaluation and later diagnosis of colon cancer by his private medical provider? Any additional disability must be specifically identified.  

If an additional disability(ies), such as the claimed colon cancer, is identified, the examiner should also provide an opinion as to whether it is at least as likely as not that: 

The proximate cause of any such additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the February 2005 treatment.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The provider is asked to explain the reason(s) for his/her answers to the questions posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




